UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6468



STEWART LINWOOD PERSINGER,

                                            Petitioner - Appellant,

          versus

LONNIE M. SAUNDERS; ATTORNEY GENERAL OF THE
COMMONWEALTH OF VIRGINIA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-95-426-R)


Submitted:   August 22, 1996           Decided:     September 4, 1996


Before RUSSELL, HALL, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Stewart Linwood Persinger, Appellant Pro Se. Robert Beman Beasley,
Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Vir-
ginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of appealability and dis-

miss the appeal on the reasoning of the district court. Persinger
v. Saunders, No. CA-95-426-R (W.D. Va. Mar. 19, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2